 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   SONDRA DYNESE BURTON,            ) Case No.: 1:18-cv-1132 - JLT
                                      )
12            Plaintiff,              ) ORDER DISCHARGING THE ORDER TO SHOW
                                      ) CAUSE DATED MAY 10, 2019
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16
17          On May 10, 2019, the Court ordered Defendant to show cause in writing why sanctions should
18   not be imposed for the failure to comply with the scheduling order. (Doc. 15) In the alternative,
19   Defendant was directed to file a response to Plaintiff’s opening brief within fourteen days. (Id. at 2)
20   On May 24, 2019, Defendant filed a responsive brief. (Doc. 16) Accordingly, the Order to Show
21   Cause dated May 10, 2019 (Doc. 15) is DISCHARGED.
22
23   IT IS SO ORDERED.
24      Dated:     May 28, 2019                                /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                         1
